Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/783,976 filed on 02/06/2020. 

Response to Amendments
This is in response to the restriction election and amendments filed on 02/28/2022. Independent claim 1 has been amended. Claims 6-21 are cancelled and claims 34-36 have been added. Claims 1-5 and 22-36 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1-5 and 22-36 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record YAMADA; Shohei (US 2013/0051288 A1) and ADJAKPLE; Pascal M. (US 20170311290 A1) individually or in combination do not disclose the invention as filed. 
YAMADA discloses a technique of UE capability signaling.  UE has changed its E-UTRAN radio access capabilities, the UE (e.g., via radio resource control (RRC) signaling) may send a signal to request higher layers to initiate the necessary NAS (non-access stratum) procedures (see TS 23.401) that would result in the update of UE radio access capabilities using a new radio resource control (RRC) connection. It should be noted that changing a UE's GERAN (GSM Radio Access Network) radio capabilities in an RRC_IDLE mode is supported by the use of a Tracking Area Update. The E-UTRAN may initiate the procedure to the UE in an RRC CONNECTED state when the E-UTRAN needs (additional) UE 502 radio access capability information.
ADJAKPLE discloses a technique of system information provisioning and light-weight connection signaling. The 3rd Generation Partnership Project (3GPP) develops technical standards for cellular telecommunications network technologies, including radio access, the core transport network, and service capabilities —including work on codecs, security, and quality of service. Recent radio access technology (RAT) standards include WCDMA (commonly referred as 3G), LTE (commonly referred as 4G), and LTE-Advanced standards. 3GPP has begun working on the standardization of next generation cellular technology, called New Radio (NR), which is also referred to as “5G”. 3GPP NR standards development is expected to include the definition of next generation radio access technology (new RAT).
What is missing from the prior art is a technique of establishing UE connection by sending NR (New Radio) security capabilities after verifying no bidding down attack occurrence.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 22 and 28, and thereby claims 1, 22 and 28 are considered allowable. The dependent claims which further limit claims 1, 22 and 28 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491